DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 05/09/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) In a circuitry in which a first transistor and a second transistor are connected to a power supply in series, and which outputs a voltage to be applied to an external load based on a voltage of a connection node between the first transistor and the second transistor, a semiconductor circuitry comprising: a plurality of Zener diodes which are connected in parallel with the first transistor and the second transistor, are reversely biased by the power supply, are connected in series with each other, and divided in two diode groups, a first group having at least one Zener diode and a breakdown voltage Vzd1 of the first group satisfies Vzd1 < α Vin, where Vin is a voltage of the power supply and α < 1; a second group having at least one Zener diode and a breakdown voltage Vzd2 of the second group satisfies Vzd2 < β Vin, wherein β < 1, α + β > 1, and Vin = Vzd1 + Vzd2; and satisfying (1 - α) Vin < Vds2 < β Vin and (1 - β) Vin < Vds1 < α Vin, where Vds1 is a drain-source voltage of the first transistor and Vds2 is a drain-source voltage of the second transistor; and a first resistor which connects (1) a node between the two diode groups, and (2) the connection node between the first transistor and the second transistor.
7. (Currently Amended) A bridge circuitry comprising: a power supply; a first transistor whose one terminal is connected to a positive terminal of the power supply; a second transistor whose one terminal is connected to the other terminal of the first transistor and whose other terminal is connected to a negative terminal of the power supply; a first Zener diode whose cathode is connected to the positive terminal of the power supply and whose breakdown voltage is lower than a voltage of the power supply, the breakdown voltage Vzd1 of the first Zener diode satisfies Vzd1 < α Vin, where Vin is the voltage of the power supply and α < 1; a second Zener diode whose cathode is connected to an anode of the first Zener diode and whose anode is connected to the negative terminal of the power supply, a breakdown voltage Vzd2 of the second Zener diode satisfies Vzd2 < β Vin, wherein β < 1, α + β > 1, and Vin = Vzd1 + Vzd2; and satisfying (1 - α) Vin < Vds2 < β Vin and (1 - β) Vin < Vds1 < α Vin, where Vds1 is a drain-source voltage of the first transistor and Vds2 is a drain-source voltage of the second transistor; and-3- 4881-4791-7855.1Atty. Dkt. No. 016887-1299a resistor connected between (1) a connection node between the first transistor and the second transistor, and (2) a second connection node between the first Zener diode and the second Zener diode.
Allowable Subject Matter
Claims 1-4, 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a semiconductor circuitry comprising: a plurality of Zener diodes which are connected in parallel with the first transistor and the second transistor, are reversely biased by the power supply, are connected in series with each other, and divided in two diode groups, a first group having at least one Zener diode and a breakdown voltage Vzd1 of the first group satisfies Vzd1 < α Vin, where Vin is a voltage of the power supply and α < 1; a second group having at least one Zener diode and a breakdown voltage Vzd2 of the second group satisfies Vzd2 < β Vin, wherein β < 1, α + β > 1, and Vin = Vzd1 + Vzd2; and satisfying (1 - α) Vin < Vds2 < β Vin and (1 - β) Vin < Vds1 < α Vin, where Vds1 is a drain-source voltage of the first transistor and Vds2 is a drain-source voltage of the second transistor; and a first resistor which connects (1) a node between the two diode groups, and (2) the connection node between the first transistor and the second transistor;
Regarding claim 7, a first Zener diode whose cathode is connected to the positive terminal of the power supply and whose breakdown voltage is lower than a voltage of the power supply, the breakdown voltage Vzd1 of the first Zener diode satisfies Vzd1 < α Vin, where Vin is the voltage of the power supply and α < 1; a second Zener diode whose cathode is connected to an anode of the first Zener diode and whose anode is connected to the negative terminal of the power supply, a breakdown voltage Vzd2 of the second Zener diode satisfies Vzd2 < β Vin, wherein β < 1, α + β > 1, and Vin = Vzd1 + Vzd2; and satisfying (1 - α) Vin < Vds2 < β Vin and (1 - β) Vin < Vds1 < α Vin, where Vds1 is a drain-source voltage of the first transistor and Vds2 is a drain-source voltage of the second transistor; and-3- 4881-4791-7855.1Atty. Dkt. No. 016887-1299a resistor connected between (1) a connection node between the first transistor and the second transistor, and (2) a second connection node between the first Zener diode and the second Zener diode;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                Supervisory Patent Examiner, Art Unit 2839